COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM. ORDER


Appellate case name      The City.of Houston v. Atser, L.P

Appellate case number:   01-1.0-00240-CV

Trial court case number: 2008-48039

Trial court:             334th District Court, Harris Cnty., Tex.


        On October 29, 2012, Appellant filed a motion for en banc reconsideration. It is ordered
that Appellee’s response, if any, xs due Monday, December 3, 2012. We request that, in the
response, if any, Appellee address the impact of the Texas Supreme Court’s decision in Rusk
State Hospital v. Black on the analysis of our appellate jurisdiction. See Rusk State Hospital v.
Black, No. 10-0548, 2012 WL 3800218, at *6 (Tex. Aug. 31, 2012) ("We hold that if immunity
as first asserted on interlocutory appeal,. [Civil Practice and Remedies Code]. section 51.014(a)
does not preclude the appellate court from having to consider the issue at the outset in order to
determine whether it has jurisdiction to address the merits.").

        It is furthered ordered that Appellant’s reply, if any, is due Monday, December 10,
2012.

        It is so ORDERED.



Judge’s signature: /s/Evelyn V. Keyes
                 IEI Acting individually   [] Acting for the Court


Date November 21, 2012